UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

EDWARD SHEALY,
                                                                                 DECISION
                                        Plaintiff,                                 and
                        v.                                                        ORDER

ANDREW M. SAUL, 1 Commissioner of                                              18-CV-1193F
 Social Security,                                                               (consent)

                             Defendant.
______________________________________
APPEARANCES:          LAW OFFICES OF KENNETH R. HILLER, PLLC
                      Attorneys for Plaintiff
                      KENNETH R. HILLER, and
                      JUSTIN DAVID JONES, of Counsel
                      6000 North Bailey Avenue, Suite 1A
                      Amherst, New York 14226

                                JAMES P. KENNEDY, JR.
                                UNITED STATES ATTORNEY
                                Attorney for Defendant
                                Federal Centre
                                138 Delaware Avenue
                                Buffalo, New York 14202
                                              and
                                SERGEI ADEN, and
                                JOANNE JACKSON PENGELLY
                                Special Assistant United States Attorneys, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                26 Federal Plaza, Room 3904
                                New York, New York 10278
                                              and
                                DENNIS J. CANNING, and
                                JOSHUA R. SUMMER
                                Special Assistant United States Attorneys, of Counsel
                                Social Security Administration
                                Office of General Counsel
                                601 East 12th Street, Room 965
                                Kansas City, Missouri 64106

1Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019, and,
pursuant to Fed.R.Civ.P. 25(d), is substituted as Defendant in this case. No further action is required to
continue this suit by reason of sentence one of 42 U.S.C. § 405(g).
                                           JURISDICTION

        On October 7, 2019, the parties to this action, in accordance with a Standing

Order, consented pursuant to 28 U.S.C. § 636(c) to proceed before the undersigned.

(Dkt. 13). The matter is presently before the court on motions for judgment on the

pleadings filed by Plaintiff on May 28, 2019 (Dkt. 7), and by Defendant on July 26, 2019

(Dkt. 10).

                                          BACKGROUND

        Plaintiff Edward Shealy (“Plaintiff”), brings this action under Title II of the Social

Security Act (“the Act”), 42 U.S.C. §§ 405(g), seeking judicial review of the

Commissioner of Social Security’s final decision denying Plaintiff’s application filed with

the Social Security Administration (“SSA”), on April 16, 2015, for Supplemental Security

Income (“SSI”) under Title XVI of the Act (“disability benefits”). Plaintiff alleges he

became disabled on July 1, 2012, based on attention deficit hyperactivity disorder

(“ADHD”) diagnosed in 1995, hepatitis C diagnosed in 2014, hyper arrhythmia

diagnosed in 2012, arthritis diagnosed in 2012, constant stomach pain from an injury in

2005, high blood pressure, and asthma. AR2 at 150, 153. Plaintiff’s application initially

was denied on August 11, 2015, AR at 49, and at Plaintiff’s timely request, on October

11, 2017, a hearing was held in Buffalo, New York before administrative law judge

Timothy M. McGuan (“the ALJ”). AR at 26-48. Plaintiff, then represented by Jonathan

Emdin, Esq., appeared and testified at the administrative hearing. Vocational expert

Dawn Blythe (“VE”), also appeared, but did not testify.



2References to “AR” are to the page of the Administrative Record electronically filed by Defendant on
March 26, 2019 (Dkt. 5).

                                                    2
        On January 19, 2018, the ALJ issued a decision denying Plaintiff’s claim, AR at

12-21 (“the ALJ’s decision”), which Plaintiff timely appealed to the Appeals Council. AR

at 122-26. On August 30, 2018, the Appeals Council issued a decision denying

Plaintiff’s request for review, rendering the ALJ’s decision the Commissioner’s final

decision. AR at 1-6. On October 29, 2018, Plaintiff commenced the instant action

seeking judicial review of the ALJ’s decision.

        On May 28, 2019, Plaintiff moved for judgment on the pleadings (Dkt. 7)

(“Plaintiffs’ Motion”), attaching the Memorandum of Law in Support of Plaintiff’s Motion

for Judgment on the Pleadings (Dkt. 7-1) (“Plaintiff’s Memorandum”). On July 26, 2019,

Defendant moved for judgment on the pleadings (Dkt. 10) (“Defendant’s Motion”),

attaching the Commissioner’s Brief in Response Pursuant to Local Civil Rule 5.5 for

Social Security Cases (Dkt. 10-1) (“Defendant’s Memorandum”). Filed on August 14,

2019, was Plaintiff’s Reply to Commissioner’s Brief in Support of the Defendant’s

Motion for Judgment on the Pleadings (Dkt. 11) (“Plaintiff’s Reply”). Oral argument was

deemed unnecessary.

        Based on the foregoing, Plaintiff’s Motion is DENIED; Defendant’s Motion is

GRANTED.

                                                  FACTS 3

        Plaintiff Edward Shealy (“Plaintiff” or “Shealy”), born August 15, 1985, was 26

years old as of July 1, 2012, his alleged disability onset date (“DOD”), and 32 years old

as of January 19, 2018, the date of the ALJ’s decision. AR at 21, 150. Plaintiff is

married, and lives in an apartment in Derby, New York, with his wife, three young


3In the interest of judicial economy, recitation of the Facts is limited to only those necessary for
determining the pending motions for judgment on the pleadings.

                                                       3
stepchildren, and a newborn child in common with his wife. AR at 35-36, 163-64, 167,

565. Plaintiff also has two other children, a daughter with an ex-wife and with whom

Plaintiff has no contact, and a son with an ex-girlfriend and who Plaintiff regularly sees.

AR at 238, 558, 565. As of the date of the administrative hearing, Plaintiff was seeking

custody of his son. AR at 564-65.

       Plaintiff has a history of violence, including threatening his ex-wife’s new

husband with a knife when Plaintiff learned the new husband, rather than Plaintiff, was

the father of two children Plaintiff thought were his. AR at 243. Another time, Plaintiff

planned to kill the new husband with a shotgun, but abandoned the plan when he

realized the children were present. Id. On March 25, 2015, Plaintiff was involved in a

domestic incident for which the police were called with Plaintiff attempting to flee,

threatening to kill himself. AR at 291, 316. Plaintiff was taken to Lake Shore Health

Center for evaluation, his neurological and psychiatric examinations were normal,

Plaintiff was diagnosed with hepatitis C, and was discharged. AR at 296, 299.

       Plaintiff graduated high school where he attended special education classes with

assistance of aides, can communicate in English although he reads at the third-grade

level, and also has vocational training in welding. AR at 29-30, 34, 153, 155.

       Plaintiff maintains his primary obstacle to working is his ADHD, with which he

was diagnosed in 1995, and which interferes with Plaintiff’s ability to focus and remain

on task, causing anxiety and problems with coworkers, and resulting in Plaintiff being

repeatedly discharged from employment. AR at 30, 33-34, 38-41. In 2006, Plaintiff

suffered a stab wound to his stomach, requiring 95 staples to close and resulting in

repeated hernias. AR at 239. Plaintiff underwent surgical hernia repair on August 15,



                                             4
2014. AR at 270-87. Plaintiff also has a history of substance abuse, including

heroin/opiates, crack cocaine, benzos, hallucinogens, and marijuana, but as of the

administrative hearing on October 11, 2017, had not engaged in any substance abuse

in four years. AR at 32-33, 236, 565. Plaintiff also has some arthritis of his hands, an

irregular heartbeat, and bipolar disorder, AR at 30, 44-46, and cannot lift more than 50

lbs. because of his hernia and pain in his hands and forearms, but is able to move

tables and chairs. AR at 46.

        Plaintiff can tend to his personal needs, but needs reminders to shower and

take his heart and blood pressure medications, AR at 166. Plaintiff can use the

microwave, but mostly relies on his wife for meal preparation, who also does most of the

household cleaning. AR at 47, 166. Plaintiff can perform common household chores,

needs help with reading, comprehending, taking out the trash, and problems lifting

prevents Plaintiff from doing yard work. AR at 167. Plaintiff often plays with his children

outside, has a driving learner’s permit but no license and rides in a car for

transportation. AR at 43, 167-68. Plaintiff’s anxiety makes it difficult to be around other

people, and Plaintiff shops twice a month for less than half an hour because he dislikes

people other than his wife and children. AR at 35-36, 167-69. Plaintiff’s hobbies and

interests include watching television, model cars, puzzles, walking outside with his wife

and kids, AR at 168-69, and building all-terrain vehicles (“ATVs”), quads (four-wheeled

ATV), trailers, and bicycles. AR at 573. Plaintiff regularly attends doctor appointments

and events at his children’s school, goes to the park, and visits with his mother and

sister. AR at 168-69.




                                             5
       Plaintiff maintains although he is “very handy” and has worked at construction,

Plaintiff has limited work experience as a laborer and retail sales associate with no job

lasting more than four months which Plaintiff attributes to his ADHD, his hands “locking

up,” an irregular heartbeat, and inability to get along with others, and poor anger

management. AR at 30, 156, 165. At the administrative hearing, Plaintiff admitted to

working “off the books” after filing his disability benefits application, “doing odd jobs. . . .”

AR at 30.

                                        DISCUSSION

1.     Standard and Scope of Judicial Review

       A claimant is “disabled” within the meaning of the Act and entitled to disability

benefits when she is unable “to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§

416(i)(1); 1382c(a)(3)(A). A district court may set aside the Commissioner’s

determination that a claimant is not disabled if the factual findings are not supported by

substantial evidence, or if the decision is based on legal error. 42 U.S.C. §§ 405(g),

1383(c)(3); Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). In

reviewing a final decision of the SSA, a district court “is limited to determining whether

the SSA’s conclusions were supported by substantial evidence in the record and were

based on a correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (internal quotation marks and citation omitted). “Substantial evidence is more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. It is not, however, the district court’s



                                                6
function to make a de novo determination as to whether the claimant is disabled; rather,

“the reviewing court is required to examine the entire record, including contradictory

evidence and evidence from which conflicting inferences can be drawn” to determine

whether the SSA’s findings are supported by substantial evidence. Id. “Congress has

instructed . . . that the factual findings of the Secretary, 4 if supported by substantial

evidence, shall be conclusive.” Rutherford v. Schweiker, 685 F.2d60, 62 (2d Cir. 1982).

2.     Disability Determination

       The definition of “disabled” is the same for purposes of receiving SSDI and SSI

benefits. Compare 42 U.S.C. § 423(d) with 42 U.S.C. § 1382c(a). The applicable

regulations set forth a five-step analysis the Commissioner must follow in determining

eligibility for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920. See Bapp v.

Bowen, 802 F.2d 601, 604 (2d Cir. 1986); Berry v. Schweiker, 675 F.2d 464 (2d Cir.

1982). If the claimant meets the criteria at any of the five steps, the inquiry ceases and

the claimant is not eligible for disability benefits. 20 C.F.R. §§ 404.1520 and 416.920.

The first step is to determine whether the applicant is engaged in substantial gainful

activity during the period for which the benefits are claimed. 20 C.F.R. §§ 404.1520(b)

and 416.920(b). The second step is whether the applicant has a severe impairment

which significantly limits the physical or mental ability to do basic work activities, as

defined in the relevant regulations. 20 C.F.R. §§ 404.1520(c) and 416.920(c). Third, if

there is an impairment and the impairment, or its equivalent, is listed in 20 C.F.R. Part

404, Subpart P, Appendix 1 of the regulations (“Appendix 1” or “the Listings”), and



4 Pursuant to the Social Security Independence and Program Improvements Act of 1994, the function of
the Secretary of Health and Human Services in Social Security cases was transferred to the
Commissioner of Social Security, effective March 31, 1995.

                                                  7
meets the duration requirement of at least 12 continuous months, there is a

presumption of inability to perform substantial gainful activity, and the claimant is

deemed disabled, regardless of age, education, or work experience. 42 U.S.C. §§

423(d)(1)(A) and 1382a(c)(3)(A); 20 C.F.R. §§ 404.1520(d) and 416.920(d). As a fourth

step, however, if the impairment or its equivalent is not listed in Appendix 1, the

Commissioner must then consider the applicant’s “residual functional capacity” or “RFC”

which is the ability to perform physical or mental work activities on a sustained basis,

notwithstanding the limitations posed by the applicant’s collective impairments, see 20

C.F.R. 404.1520(e)-(f), and 416.920(e)-(f), and the demands of any past relevant work

(“PRW”). 20 C.F.R. §§ 404.1520(e) and 416.920(e). If the applicant remains capable of

performing PRW, disability benefits will be denied, id., but if the applicant is unable to

perform PRW relevant work, the Commissioner, at the fifth step, must consider whether,

given the applicant’s age, education, and past work experience, the applicant “retains a

residual functional capacity to perform alternative substantial gainful work which exists

in the national economy.” Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation

marks and citation omitted); 20 C.F.R. §§ 404.1560(c) and 416.960(c). The burden of

proof is on the applicant for the first four steps, with the Commissioner bearing the

burden of proof on the final step. 20 C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4);

Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008).

       In the instant case, the ALJ found Plaintiff has not engaged in substantial gainful

activity since April 16, 2015, the date of his application, AR at 14, and suffers from the

severe impairments of hypertension, hepatitis C, and an adjustment disorder, id. at 14-

15, but that Plaintiff’s hernia, asthma, arthritis, ADHA, and polysubstance abuse are not



                                              8
severe impairments, Plaintiff does not have an impairment or combination of

impairments meeting or medically equal to the severity of any listed impairment in

Appendix 1, id. at 15-17, and that Plaintiff retains the RFC to perform medium work as

defined under the Act, with a further limitation of an inability to have more than

occasional contact with the public. Id. at 17-19. Based on his age, education, ability to

communicate in English, lack of any PRW, and RFC, the ALJ found jobs exist in

significant numbers in the national economy that Plaintiff can perform, including more

than 200 separate unskilled occupations, each representing numerous jobs in the

national economy. Id. at 19-20. Accordingly, the ALJ found Plaintiff is not disabled

under the Act. Id. at 20.

       Plaintiff does not contest the ALJ’s findings with regard to the first three steps of

the five-step analysis, but argues the ALJ improperly made his RFC assessment without

any medical opinion evidence in the record which was not permitted in light of Plaintiff’s

mental impairments, Plaintiff’s Memorandum at 8-13, and improperly evaluated

Plaintiff’s credibility by failing to explain why he found Plaintiff’s subjective claims are not

entirely consistent with the record. Id. at 13-17. Defendant maintains the ALJ’s

evaluation of Plaintiff’s symptoms and RFC determination are supported by substantial

evidence in the record, Defendant’s Memorandum at 11-17, and the administrative

record as considered by the ALJ was adequately developed. Id. at 17-19. In reply,

Plaintiff reiterates the argument that the ALJ improperly determined Plaintiff’s RFC

without any medical opinion evidence, Plaintiff’s Reply at 1-4, and the ALJ’s failure to

properly evaluate whether Plaintiff’s subjective claims are consistent with the record

requires remand. Id. at 4-5. Plaintiff’s arguments are without merit.



                                               9
        Plaintiff argues the ALJ erred at the third step by finding Plaintiff has the severe

impairment of an adjustment disorder yet determining that such disorder did not meet

the relevant Listing, 12.04 (depressive, bipolar and related disorders), because

Plaintiff’s mental impairment does not satisfy the criteria of 20 C.F.R. Part 404, Subpt.

P, App. 1, § 12.00.A.2.b (“paragraph B criteria”), which provides the functional criteria to

be assessed in evaluating how a claimant’s mental disorder limits functioning needed to

work, without any medical opinion supporting the determination such that the ALJ

improperly substituted his lay opinion for medical evidence. Plaintiff’s Memorandum at

8-9; Plaintiff’s Reply at 3-4. In opposition, Defendant argues the ALJ specifically

considered the required factors and discussed evidence in the record supporting his

determination that the paragraph B criteria were not adequately met so as to support a

finding of disability based on a mental impairment. Defendant’s Memorandum at 11-12.

         As relevant,

        These [four] criteria represent the areas of mental functioning a person uses in a
        work setting. They are: [1] Understand, remember or apply information; [2]
        interact with others; [3] concentrate, persist, or maintain pace; and [4] adapt or
        manage oneself.

20 C.F.R. Part 404, Subpt. P, App. 1, § 12.00.A.2.b (bracketed material added). 5

Furthermore, to satisfy the criteria of paragraph B, a claimant’s mental disorder must

result in an “extreme” limitation of at least one of the four criteria, or a “marked”

limitation in at least two such criteria. Id.

        The ALJ specifically considered each of these criteria, relying on Plaintiff’s

testimony at the administrative hearing in finding Plaintiff had a mild limitation as to


5Because the parties do not dispute that if the administrative record establishes the paragraph B criteria
are satisfied, Plaintiff would be disabled under Listing 12.04, the remaining criteria for this Listing are not
discussed.

                                                       10
understanding, remembering, or applying information, concentration, persistence and

maintaining pace, and adapting or managing oneself, and a moderate limitation for

interacting with others. AR at 16. The ALJ need not “involve medical sources” in

assessing the evidence of a Plaintiff’s alleged disability, Bliss v. Comm’r of Soc. Sec.,

406 Fed.Appx. 541, 542 (2d Cir. 2011) (citing Veino v. Barnhart, 312 F.3d 578, 588 (2d

Cir. 2002)), or “discuss every piece of evidence submitted” in determining a disability

benefits claim, Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012),

and “[a]n ALJ’s failure to cite specific evidence does not indicate that such evidence

was not considered.” Id. The ALJ is also permitted to rely on the absence of medical

records in determining that a claim of total disability is “undermined by his failure to seek

regular treatment for his alleged disabling condition.” Navan v. Astrue, 303 Fed. Appx.

18, 20 (2d Cir. 2008) (citing cases). Here, the ALJ did not limit his consideration of the

paragraph B criteria to Plaintiff’s testimony, but thoroughly discussed how he

determined Plaintiff’s statements relative to the paragraph B criteria are inconsistent

with the medical evidence in the record. AR at 17 (explaining the RFC assessment

“reflects the degree of limitation [the ALJ] found in the ‘paragraph B’ mental functional

analysis.”). The court’s discussion of such immediately follows.

       Insofar as Plaintiff challenges that the ALJ did not appropriately evaluate

Plaintiff’s “credibility,” Plaintiff’s Memorandum at 13, the court preliminarily addresses

that the Commissioner has eliminated “use of the term ‘credibility’ from [the SSA’s] sub-

regulatory policy, as [the SSA’s] regulations do not use this term. In doing so, [the SSA]

clarify[ies] that subjective symptom evaluation is not an examination of an individual’s




                                             11
character.” SSR 16-3p, 6 2017 WL 5180304, at *2 (Oct. 2, 2017). Accordingly, the court

refrains from use of the term “credibility” in considering whether the ALJ properly

assessed whether the Plaintiff’s subjective complaints are consistent with the medical

evidence in the record.

        The ALJ’s discussion of the evidence of Plaintiff’s mental impairment establishes

Plaintiff’s assertions of the disabling effect of such impairment were inconsistent with

the record as a whole. Significantly, the ALJ is “entitled to weigh all of the medical

evidence available to make an RFC finding that was consistent with the record as a

whole.” Matta v. Astrue, 508 Fed.Appx. 53, 56 (2d Cir. 2013) (citing Richardson v.

Perales, 402 U.S. 389, 399 (1971)).

        With regard to Plaintiff challenges to the ALJ’s determination that Plaintiff’s

claims regarding the intensity, persistence, and limiting effects of his symptoms “are not

entirely consistent with the medical evidence and other evidence in the record,” AR at

18, where a disability claimant’s statements regarding his symptoms, including those

pertaining to subjective complaints such as pain, fatigue, shortness of breath,

weakness, nervousness, or other mental impairments, are not substantiated by the

objective medical evidence, the ALJ must consider the other evidence and determine

whether Plaintiff’s subjective complaints are consistent with the medical evidence in the

record. Cichocki v. Astrue, 543 Fed.Appx. 71, 75-76 (2d Cir. 2013) (citing 20 C.F.R. §

416.929(c)(1) and (2), and SSR 96-7p, 7 1996 WL 374186, at * 4 (July 2, 1996)).


6 “SSR” is the acronym for Social Security Rulings which are agency rulings “published under the
authority of the Commissioner of Social Security and are binding on all components of the Administration.
Such rulings represent precedent final opinions and orders and statements of policy and interpretations
that [the SSA] ha[s] adopted.” 20 C.F.R. § 402.35(b)(1).
7 SSR 96-7p was rescinded by SSR 16-3p insofar as the latter replaced the term “credibility” with

“consistent with the objective medical evidence and the other evidence of record. . . .” SSR 16-3p, 2017
WL 5180304, at * 8.

                                                   12
Although Plaintiff maintains the ALJ failed to consider the seven factors enumerated

under 20 C.F.R. § 416.929(c)(3), Plaintiff’s Reply at 4, nothing requires the ALJ

separately discuss each of these factors; rather, so long as the ALJ thoroughly explains

his reasons for finding Plaintiff’s subjective complaints inconsistent with the evidence in

the record, and “the record evidence permits us to glean the rationale of the ALJ’s

decision, the ALJ’s failure to discuss those factors not relevant to [such] determination

does not require remand.” Cichocki, 534 Fed.Appx. at 76.

       Here, contrary to Plaintiff’s assertions, Plaintiff’s Memorandum at 13, the ALJ

provided a proper explanation for the court to review regarding the ALJ’s determination

that Plaintiff’s subjective complaints are not consistent with the medical evidence in the

record. In particular, the ALJ relied on records showing Plaintiff is in treatment for his

polysubstance abuse and has remained clean from most substances except marijuana.

AR at 18 (citing AR at 548, 558 (February 25, 2015 treatment notes from TLC Health

Network), and AR at 560 (Plaintiff reporting on May 23, 2017, to Community Concern of

WNY having been “clean” for 2 ½ years of substance abuse)). The ALJ observed that

Plaintiff repeatedly denied symptoms of depression and anxiety including being in

crowds. AR at 18 (citing AR 549-550 (Cleve-Hill Family Health Center treatment notes

dated April 21, 2015 indicating Plaintiff denied multiple mental health issues including

feeling depressed or suicidal, episodes of manic, extended periods of feeling irritable,

grouchy, annoyed, or physically confrontational, feeling anxious, frightened, or uneasy

either at home alone or in a crowd, excessively worried, or bothered by thoughts,

impulses or images that were unwanted, distasteful, inappropriate, intrusive, or

distressing). The ALJ further noted that on May 23, 2017, at an initial assessment at



                                             13
Community Concern of WNY, for counseling for increased anger issues, Plaintiff’s

mental status examination was within normal limits. AR at 18 (citing AR at 565).

Accordingly, substantial evidence supports the ALJ’s determination that Plaintiff’s

asserted subjective symptoms regarding his mental impairment are not consistent with

the medical evidence in the record.

       The ALJ also found that despite being diagnosed with hepatitis C, Plaintiff failed

to comply with his primary care physician’s referral to Erie County Medical Center for

treatment, AR at 19 (citing AR at 356 (April 21, 2015 Cleve-Hill Family Health Center

office treatment note reporting Plaintiff failed to follow-up with hepatitis C treatment)),

and Plaintiff’s blood pressure was stable and controlled with no significant interval

events so long as Plaintiff is compliant with his medications. AR at 19 (citing AR at 366

(February 27, 2015 Cleve-Hill Family Health Center officer treatment note observing

Plaintiff not compliant with blood pressure medication)). See Navan, 303 Fed. Appx. at

20 (disability claim is “undermined by [the claimant’s] failure to seek regular treatment

for his alleged disabling condition.”).

       Moreover, the ALJ considered Plaintiff reported to be working full-time in

construction. AR at 19 (citing AR at 357 (Cleve-Hill Family Health Center office

treatment notes dated April 21, 2015, reporting Plaintiff was to begin working

construction the next day). More recently, at the May 23, 2017, Community Concern of

WNY initial assessment, Plaintiff reported “he currently works 5 to 6 days a week,” AR

at 560, and described his job as “a welder for billboard company.” AR at 562. The ALJ

also remarked on Plaintiff’s administrative hearing testimony that since filing for

disability benefits on April 16, 2015, Plaintiff continued to work “off the books,”



                                              14
performing “odd jobs when he can.” AR at 14. This finding is consistent with Plaintiff’s

hearing testimony. AR at 30 (Plaintiff testifying that since applying for disability benefits,

he worked “[n]ot on the books. Around and about doing odd jobs when I can.”).

Significantly, evidence that a disability benefits claimant worked part-time or off the

books during the period of alleged disability support the ALJ’s finding that the Plaintiff’s

alleged impairments are not disabling. See Cabrero-Gonzalez v. Colvin, 2014 WL

7359027, at ** 19-20 (W.D.N.Y. Dec. 23, 2014) (finding fact that plaintiff worked part-

time supported Commissioner’s determination that Plaintiff was not disabled); Brantell v.

Astrue, 2010 WL 1038683, at * 7 (W.D.N.Y. Mar. 19, 2010) (ALJ sufficiently assessed

the plaintiff’s subjective complaints by observing that plaintiff worked off the books

during period of alleged disability).

        The ALJ’s determination that Plaintiff’s’ mental impairments do not satisfy the

paragraph B criteria for disability based on Listing 12.04 is thus supported by substantial

evidence in the record with which the ALJ found Plaintiff’s subjective complaints

inconsistent. 8




8 The court notes that inasmuch as Plaintiff also claims to suffer from anxiety and anger management

issues, the relevant Listings, 12.06 (anxiety and obsessive-compulsive disorders) and 12.08 (personality
and impulse-control disorders), also require meeting the paragraph B criteria. See 20 C.F.R. Part 404,
Subpt. P, App. 1 § 12.06 and § 12.08.

                                                   15
                                    CONCLUSION

      Based on the foregoing, Plaintiff’s Motion (Dkt. 7) is DENIED; Defendant’s Motion

(Dkt. 10) is GRANTED. The Clerk of Court is directed to close the file.

SO ORDERED.

                                             /s/ Leslie G. Foschio
                                  ______________________________________
                                             LESLIE G. FOSCHIO
                                     UNITED STATES MAGISTRATE JUDGE


DATED:       March 18th, 2020
             Buffalo, New York




                                           16
